Case 6:19-cr-O0006-SEH Document 254 Filed 04/17/20 Page1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

HELENA DIVISION .
UNITED STATES OF AMERICA, CR 19-06-H-SEH
Plaintiff, ORDER
vs.
KIELAN BRETT FRANKLIN,

GERALD ALLEN HILER, a/k/a Teg,
ARIELLE ROSE COWSER, and
MORGAN VICTOR PITSCH,

Defendants.

 

 

Defendant Kielan Brett Franklin’s (“Franklin”) Unopposed Motion to
Seal ECF Documents 251 and 252' is GRANTED in PART as follows:

1. The clerk is directed to Seal Docket Numbers 251 and 252.

2. Defendant Franklin is directed to refile the motion and brief with the

address and phone number redacted.

of;
DATED this_/7_ day of April, 2020.

SAM E. HADDON \
United States District Judge

 

'Doc. 253.
